•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00799-CV

INNOVATIVE CONTROL SYSTEMS, INC.,
Appellant

v.

JALIN, LTD. d/b/a My Car Wash,
Appellee

From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CI-00774
Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: May 5, 2010 

MOTION TO DISMISS GRANTED; DISMISSED
            Appellee filed a motion to dismiss this appeal, and appellant filed a response indicating its
agreement with the motion. Accordingly, we grant the motion and dismiss the appeal. See Tex. R.
App. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the
assessment of costs, we order all costs assessed against appellant. See Tex. R. App. P. 42.1(d)(absent
agreement of the parties, costs are taxed against appellant).
                                                                                    PER CURIAM